Concurring and Dissenting Opinion by
President Judge Bowman:
It is not clear from the record whether paragraph 6 of the disputed arbitration award, which limits the members’ contribution rate to a maximum of 6%, constitutes an increase, decrease or simply a continuation of the preexisting rate. In any event, it is my opinion that this provision of the award must also be set aside incident to *545our setting aside the reduced retirement age for want of an actuarial study as to its feasibility. The actuarial soundness of a police pension plan incident to possible reduction of retirement age eligibility may very well depend upon projected contribution rates at different percentages. These two major components of actuarial study and projection are so essential, one to the other, that I would set aside paragraph 6 of the arbitration award in its entirety.
Judge Mencer joins in this concurring and dissenting opinion.